DETAILED ACTION
Receipt is acknowledged of applicant’s After-final Amendment/Remarks filed 6/8/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 2, 11, 12, 14 and 18 have been amended.  Claims 5, 8-10, 17 and 19-24 have been cancelled.  Claim 29 is newly added.  Accordingly, claims 1-4, 6, 7, 11-16, 18 and 25-29 are pending in the application.  

Election/Restrictions
Claim 1 is allowable. Claim 11 and its depending claims, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I and III, as set forth in the Office action mailed on 6/1/2021, is hereby withdrawn and claims 11-16 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawn Rejections
	Applicant’s amendment renders the objections of claim 1 moot.  Specifically, the claim has been amended according to the examiner’s suggestions at pages 5-6 of the Final Office Action date 5/12/2022.  Thus, said objections have been withdrawn.

	Applicant’s amendment renders the rejection of claims 1, 2, 6, 25 and 27 under 35 USC 103 over Shikinami in view of Johnson moot.  Specifically, the claims have been amended to require “immersing the porous composite material into a fluid and/or heating at 25-40 ºC, wherein the fluid is selected from the group consisting of water, saline, and a body fluid”.  As explained in the Final Office Action, Shikinami teaches immersing the porous composite into a fluid containing an alcohol ((0025] and [0036]), but does not teach the particular fluids, water, saline or a body fluid. Shikinami also teaches heating ([0036]), however, at temperatures outside of the claimed range of 25-40°C.  Johnson does not remedy this deficiency.  Thus, the references are silent to the newly amended limitation, “immersing the porous composite material into a fluid and/or heating at 25-40 ºC, wherein the fluid is selected from the group consisting of water, saline, and a body fluid”. Thus, said rejection has been withdrawn.

	Applicant’s amendment renders the rejection of claim 7 under 35 USC 103 over Shikinami in view of Johnson and Vo moot.  Specifically, the claims have been amended to require “immersing the porous composite material into a fluid and/or heating at 25-40 ºC, wherein the fluid is selected from the group consisting of water, saline, and a body fluid”.  As explained in the Final Office Action, Shikinami teaches immersing the porous composite into a fluid containing an alcohol ((0025] and [0036]), but does not teach the particular fluids, water, saline or a body fluid. Shikinami also teaches heating ([0036]), however, at temperatures outside of the claimed range of 25-40°C.  Johnson and Vo do not remedy this deficiency.  Thus, the references are silent to the newly amended limitation, “immersing the porous composite material into a fluid and/or heating at 25-40 ºC, wherein the fluid is selected from the group consisting of water, saline, and a body fluid”. Thus, said rejection has been withdrawn.

	Applicant’s amendment renders the rejection of claim 26 under 35 USC 103 over Shikinami in view of Johnson and Kamakura moot.  Specifically, the claims have been amended to require “immersing the porous composite material into a fluid and/or heating at 25-40 ºC, wherein the fluid is selected from the group consisting of water, saline, and a body fluid”.  As explained in the Final Office Action, Shikinami teaches immersing the porous composite into a fluid containing an alcohol ((0025] and [0036]), but does not teach the particular fluids, water, saline or a body fluid. Shikinami also teaches heating ([0036]), however, at temperatures outside of the claimed range of 25-40°C.  Johnson and Kamakura do not remedy this deficiency.  Thus, the references are silent to the newly amended limitation, “immersing the porous composite material into a fluid and/or heating at 25-40 ºC, wherein the fluid is selected from the group consisting of water, saline, and a body fluid”. Thus, said rejection has been withdrawn.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Scott on June 15, 2022.
The application has been amended as follows: 
	Claims 2 and 14 are cancelled.
Claims 3 and 4 – replace “according to claim 2” with “according to claim 1” in the first line of each claim.
Claims 15 and 16 – replace “according to claim 14” with “according to claim 11” in the first line of each claim.
Claims 27 and 28 – replace “the step (I)” with “the step (b)” in the first line of each claim.
Claim 29 – replace “and/or” with “and” at line 15 of the claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or reasonably suggest a method for producing a modified porous composite material, the method comprising: 
(a) providing a porous composite material comprising a biodegradable and bioabsorbable organic polymer having bioactive particles dispersed therein, wherein an overall porosity of the composite material is 60-80%, an average pore size is 200- 500 µm, and a content of the bioactive particles in the composite material is 50-80% by weight, wherein the biodegradable and bioabsorbable organic polymer is a poly-L-lactide-co-ε-caprolactone copolymer comprising 70 molar-% L- lactide and 30 molar-% caprolactone, wherein the bioactive particles are selected from the group consisting of bioceramic particles, bioactive glass particles, and combinations thereof, wherein at least 50% of pores of the porous composite material are connected to each other by channels, wherein the width of the channels is at least 5 µm, 
(b) immersing the porous composite material into a fluid and/or heating at 25-40 °C, wherein the fluid is selected from the group consisting of water, saline, and a body fluid, 
(c) following the immersing and/or heating, squeezing the porous composite material by subjecting the porous composite material to an external force, and 
(d) releasing the external force. Emphasis added.
The prior art does not teach or reasonably suggest a method for producing a modified porous composite material, the method comprising: 
(a) providing a porous composite material comprising a biodegradable and bioabsorbable organic polymer having bioactive particles dispersed therein, wherein an overall porosity of the composite material is 60-80%, an average pore size is 200-500 µm, and a content of the bioactive particles in the composite material is 50-80% by weight, wherein the biodegradable and bioabsorbable organic polymer is a poly-L-lactide-co-ε-caprolactone copolymer comprising 70 molar-% L-lactide and 30 molar-% caprolactone, wherein the bioactive particles are selected from the group consisting of bioceramic particles, bioactive glass particles, and combinations thereof, wherein at least 50% of pores of the porous composite material are connected to each other by channels, wherein the width of the channels is at least 5 µm: 
(b) immersing the porous composite material into a fluid and heating at 25-40 ºC, 
(c) following the immersing and/or heating, squeezing the porous composite material by subjecting the porous composite material to an external force, and 
(d) releasing the external force. Emphasis added.
The closest prior art is Shikinami (of record) which teaches immersing the porous composite into a fluid containing an alcohol ((0025] and [0036]), but does not teach the particular fluids, water, saline or a body fluid. Shikinami also teaches heating ([0036]), however, at temperatures outside of the claimed range of 25-40°C.
JP 2009 136652 A (of record) is also close prior art.  ‘652 teaches a porous composite and the steps of heating and squeezing however ‘652 teaches a temperature range of 55-70°C ([0008] and [0035]) which is outside of the claimed range of 25-40°C.
It is also noted that Kamakura (of record) was previously relied upon for the teaching of immersing a porous composite in blood or saline prior to implantation. However, the immersion step of Kamakura is not comparable to or combinable with another reference, such as Shikinami, because the immersion step of Shikinami is for the purpose of molding the composite and fusing the fibers of the composite to one another ([0025]) whereas the immersion step of Kamakura is after the composite of Kamakura is formed but prior to implantation.
Thus, the prior art does not teach or suggest the particular limitations of a) immersing the material in the particular fluids, water, saline or a body fluid or b) heating at 25-40°C.
As such, the claimed invention is not taught or reasonably suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 4, 6, 7, 11-13, 15, 16, 18 and 25-29 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617